Citation Nr: 0526362	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  02-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right lower extremity as a 
result of surgery on April 12, 2001 and subsequent follow-up 
treatment at a VA facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his son


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active military service from November 1960 to 
November 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for residual disability from recurrent 
right femoral popliteal bypass thrombosis and acute right 
lower extremity ischemia status post revision of right 
femoropopliteal bypass.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in March 2003.  A transcript 
of that hearing has been associated with the record.

When the veteran's case was before the Board in August 2003 
it was remanded for additional development of the record.  It 
was returned to the Board in July 2005 for appellate 
consideration.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  The veteran's claim was received subsequent to October 1, 
1997.

3.  The veteran did not suffer from additional disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel as the result of surgery on April 12, 2001 
and subsequent follow-up treatment at a VA medical facility.



CONCLUSION OF LAW

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for additional 
disability as the residual of surgery on April 12, 2001 and 
subsequent follow-up treatment at a Department of Veterans 
Affairs (VA) medical facility is not warranted.  38 U.S.C.A. 
§§ 1151, 5102, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In the present case, the veteran's claim was received in July 
2001, after the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in May 2002, provided notice to the veteran of 
the evidence necessary to support his claim of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151  
.  Supplemental statements of the case dated in September 
2002, April 2005 and May 2005 also provided notice to the 
veteran of the evidence of record regarding his claim and why 
this evidence was insufficient to award the benefit sought.

Moreover, letters dated in August 2001 and March 2004 also 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence supportive of the claim.  

The Board's August 2003 also provided guidance pertaining to 
the evidence and information necessary to substantiate the 
claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained.  Social Security Administration records have 
been obtained and associated with the claims folder.  The 
veteran has been afforded VA examinations.  Moreover, the 
veteran has been afforded the opportunity to testify at a 
hearing before the undersigned Veterans Law Judge.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

VA medical records indicate that on April 12, 2001 the 
veteran underwent right femoropopliteal above knee bypass 
after having been diagnosed with right superficial femoral 
artery occlusion.  The veteran signed a Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures prior to his surgery.  
Postoperatively, the veteran was noted to have tolerated the 
procedure well.  Pulses were palpable on the first 
postoperative day.  The veteran was discharged on the second 
postoperative day.

The veteran presented at a VA emergency room on April 21, 
2001, complaining of discharge from one of his incision 
sites.  Examination revealed erythema with edema of the 
suture margins.  The middle incision site was discharging 
copious serosanguinous fluid.  The incision site gaped upon 
removal of the middle staple.  The wound was cleaned and 
dressed, and the veteran's antibiotics were changed.  On 
April 27, he was seen after his incision reopened while he 
was sitting working on a machine.  He was treated and 
released.  Days later, in May 2002, it was noted that there 
was no infection and the graft was healing well.

The veteran was readmitted to a VA hospital in May 2001, 
after having spiked a temperature.  He was given intravenous 
antibiotics.  A May 16, 2001 treatment note indicates that 
there was minimal serous drainage from the incision and that 
the graft was functioning well.  Circulation of the right leg 
was noted to be good.

On May 17, 2001, the veteran presented with a report of acute 
right calf pain after squatting.  He was transferred to 
United Hospital Center because there was no vascular surgeon 
available at the VA hospital to treat the acute ischemic 
right lower extremity.  The veteran was noted to have marked 
ischemia of the right lower extremity with marked erythema of 
the right thigh at the incision site from the previous 
surgery.  He was also noted to have slight foot drop.  The 
impression was acute worsening right lower extremity ischemia 
and thrombosed right femoral popliteal bypass.  An 
arteriogram was attempted, but could not be performed.  The 
veteran was then taken to the operating room due to worsening 
ischemia, and an intraoperative arteriogram was performed.  
Severe atherosclerotic disease of the popliteal artery and 
right below the knee anastomosis were noted at the time of 
surgery.  The right femoral bypass was revised, but there was 
subsequent thrombosis of the new graft.  A below the knee 
bypass was performed at that time.  Post surgery, it was 
indicated that there was restoration of the flow to the lower 
extremity, and the ischemia improved.

The veteran submitted the instant claim in July 2001.  He 
stated that his signs and symptoms were ignored on several 
occasions and that he had been refused CAT scans of his right 
leg.  He indicated that he was unable to continue his 
employment because he was required to walk long distances, 
and he could not do so without pain and swelling to his right 
leg.  He related that he relied on pain mediation, and that 
he also took blood thinner to prevent recurrent blood clots.  
He noted that drains were not placed at his incision sites 
after the surgery performed at the VA hospital, and that he 
was not given Coumadin to prevent blood clots.  He argued 
that the underlying problem was plaque that was not removed 
during the original surgery. 

In support of his claim, the veteran submitted a narrative 
document outlining his experiences.  He related that his 
private surgeon had told his wife that the original surgery 
would never have worked because the graft had been placed 
over existing plaque, which should have been removed.

A January 2002 letter from the private physician who 
performed the veteran's May 2001 surgery indicates that the 
veteran was seen in May 2001 with an acute worsening right 
lower extremity ischemia.  He noted that the veteran was 
transferred to United Hospital Center because his vascular 
surgeon was on vacation.  He stated that the ischemia was 
life threatening, and that emergency surgery was required.  
He indicated that severe atherosclerotic disease was present.  
He stated that the veteran had a difficult course post 
operatively due to the multiple incisions in his leg, and had 
resultant edema stemming from lymphatic injury from multiple 
surgeries.  He stated that the veteran had intractable 
persistent edema of the right lower extremity, more obvious 
with activity.  He indicated that the veteran had severe 
problems with the right lower extremity, which worsened after 
multiple revascularizations to save the leg.  

A VA vascular examination was conducted in March 2002.  The 
examiner noted that the veteran had been diagnosed with 
peripheral vascular disease and underwent right 
femoropopliteal above-the-knee bypass for a right superficial 
femoral artery occlusion.  The veteran's history of wound 
infection and subsequent surgical revision of the bypass was 
reviewed.  The examiner pointed out that the veteran had 
vascular disease and that the first surgery was performed 
without complications.  She also noted that there was no 
documentation concerning a graft being inserted over plaque.  
She indicated that wound infections and clotting of the graft 
site are risk factors of the veteran's surgery.  She pointed 
out that patients were not normally placed on Coumadin 
therapy after such a surgery, and that the veteran was 
eventually started on Coumadin because he had occlusion of 
the graft due to a blood clot.  She noted that infection is a 
risk any time invasive procedures were performed, and that 
use of a Penrose drain is not routine for surgery of the type 
performed on the veteran.  She indicated that such a drain 
was required after subsequent surgeries because of lymphatic 
damage attributed to multiple incisions to save the veteran's 
leg.  She concluded that the surgeons at the VA Medical 
Center (VAMC) were not negligent.  She pointed out that the 
surgery went well with no documented complications.  She 
indicated that while the veteran had a postoperative 
infection and occlusion, such was not attributed to the 
technique of the surgeons, but were documented complications 
of that type of surgery.

Upon VA neurological examination in April 2002, the examiner 
diagnosed right leg causalgia, and opined that such was 
related to the veteran's surgery.

A May 2002 letter from the veteran's private surgeon reviews 
the veteran's history.  He stated that at the time of the 
surgery, the veteran had severe limb threatening ischemia of 
his right foot.  He noted that subsequent postoperative 
problems were somewhat related to the veteran's advanced 
circulatory problems.  He opined that the veteran remained a 
fairly high risk for limb loss if his bypass were to 
thrombose.  

A January 2003 Social Security Administration decision 
indicates that the veteran was awarded disability benefits 
for peripheral vascular disease and affective disorder.  

As noted above, the veteran was afforded a hearing before the 
undersigned in March 2003.  He testified that prior to the 
surgery, he suffered from leg pain, but that he had not 
experienced blood clots.  He described his experience after 
his surgery at the VA hospital.  He indicated that drain 
tubes were not placed after his surgery at the VA hospital, 
but that they were used at subsequent surgeries.  He argued 
that he had foot drop as a result of the VA surgery.  The 
veteran's wife testified that the private surgeon had told 
her that the veteran's leg was in bad shape and that the 
original surgery would never have worked.  She pointed out 
that the veteran was placed on Coumadin before being 
discharged from United Hospital Center.  

A VA physician reviewed the veteran's claims folder in July 
2004.  She noted that the veteran's problems began in 2001 
when he developed progressive claudication in his right leg, 
and underwent popliteal bypass.  She indicated that she did 
not have the preoperative test results or the surgical 
report.  She noted that the veteran was not placed on 
Coumadin post operatively, but that people with above-knee 
popliteal Gore-Tex bypass grafts were not routinely placed on 
Coumadin.  The subsequent procedures at United Hospital 
Center were reviewed, to include the veteran's placement on 
anticoagulants.  The physician noted that the veteran 
developed significant pain of the right leg in addition to 
footdrop, which improved slightly after successful revision 
of the graft, but never returned to baseline.  She also noted 
that the veteran underwent surgery in December 2002, 
including a femoral and profunda enterectomy and patch 
angioplasty.  She indicated that the veteran's April 2001 
postoperative infection appeared to be poorly managed, and 
that the veteran argued that drains should have been placed.  
She noted that drain placement was not a routine procedure 
for vascular surgeons because drains actually introduced a 
greater possibility of infection.  She stated that the delay 
in the veteran's revascularization, as well as the failed 
initial attempt to maintain a patent graft, contributed to 
the ischemic damage to the leg.  She indicated that without 
the surgical report, it was not possible to determine 
negligence on the part of the surgeons.  She stressed that 
placing the veteran on Coumadin after the initial bypass 
would not have been routine, and that such medication has no 
benefit in those circumstances.  She pointed out that once 
bypass is performed to a below the knee vessel and after the 
graft has clotted, Coumadin is appropriate.  She indicated 
that additional information was necessary in order to make a 
determination on whether the treatment was appropriate in the 
veteran's case.

The same VA physician provided an addendum to her July 2004 
opinion in March 2005.  She noted that she had reviewed the 
angiogram report, and that from that review, she had 
concluded that the femoral to popliteal bypass was 
appropriate at that time.  She concluded that the subsequent 
failure of that bypass was not due to any fault of error in 
diagnosis or in surgical judgment.  She found that wound care 
postoperatively was not inappropriate, and that variations in 
care were due to individual decisions rendered by the 
veteran's surgeons.  She opined that there was no 
carelessness, negligence, lack of proper skill, or error in 
judgment during the course of the veteran's treatment.

In a May 2005 letter, the private physician who performed the 
veteran's May 2001 surgery indicated that his interaction 
with the veteran was of an emergent nature.  He noted that 
there was a suggestion that the veteran did not have pedal 
pulses post operatively, and that if such were true, it would 
have been helpful to document the presence of pulses by 
Doppler or arteriogram.  He described the veteran's 
development of acute ischemia prior to transfer to United 
Health Care.  He noted that the veteran had significant 
atherosclerotic disease below the popliteal anastomosis, 
which made revision necessary.  He indicated that the 
critical question was whether intra-operative or completion 
arteriogram would have demonstrated that problem at the time 
of the initial surgery.  He indicated that he could only 
speculate because he had not seen any documentation as to 
whether such testing was considered or performed.  Finally, 
he pointed out that valuable time was lost because of the 
difficulty in securing immediate transfer to another 
facility.

Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The veteran's claim was filed after October 1, 1997.  Under 
the applicable law, when a veteran suffers additional 
disability as the result of VA surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2003).  For 
claims filed on or after October 1, 1997, the appellant must 
show that the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 
U.S.C.A. § 1151 (West 2002).

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2003).  
Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3) (2004).

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

The veteran essentially contends that he has additional 
disability of the right lower extremity due to VA negligence.  
He has maintained that his VA providers did not address his 
symptoms properly, and that he should have been placed on 
Coumadin subsequent to the initial surgery.  He also urges 
that drains should have been placed at his incision sites 
after the initial surgery.  While the Board has considered 
the veteran's statements, he is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151 for disability claimed as due to VA medical treatment in 
April 2001.  The veteran's private surgeon has noted that his 
review of the record suggested that the veteran did not have 
pedal pulses post operatively.  However, the VA postoperative 
notes reflect that pedal pulses were palpable.  The Board 
also notes that at the time of the initial surgery, no 
complications were noted.  The March 2002 VA examiner noted 
that infection and occlusion were documented complications of 
the surgery performed on the veteran.  In March 2005, a VA 
physician reviewed the veteran's claims folder and concluded 
that the bypass performed was appropriate, and that the 
veteran's postoperative infection was appropriately managed.  
She noted that, although the veteran stated that he should 
have been placed on Coumadin and that incision site drains 
should have been placed, that such procedures were not 
routine, and depended greatly on the preference of the 
surgeon.  She pointed out that the veteran was eventually 
placed on Coumadin after his graft clotted twice, and that 
such medication was appropriate due to those circumstances.  
Moreover, the record does reflect that the veteran signed a 
form indicating that he had been advised of the possible 
risks and complications of the procedure undertaken in April 
2001.  Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA medical treatment in April 2001.  
Simply put, the veteran has submitted no medical evidence 
which tends to substantiate his contentions that he suffered 
additional disability of the right lower extremity due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional right leg disability was an 
event which was not a reasonably foreseeable event of the 
surgery performed by VA in April 2001.  In the absence of 
competent medical evidence which demonstrates additional 
right lower extremity disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following surgery on April 12, 2001, and 
subsequent follow-up treatment, is not warranted.  
Accordingly, the claim is denied.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for additional right lower 
extremity disability as the residual of the surgery at a 
Department of Veterans Affairs (VA) medical facility on April 
12, 2001 is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


